 

 
   

ah

LPCTRONICALLY FOLEID

 

A POI A RI na tee Aero?
€ Y

HANG & ASSOCIATES: PRE
ATTORNEYS AT LA Westscerertertmsemamniee

136-20 38th Avenue, Suite 10G so
Flushing, New York 11354 ORDERED

   

 

j The initial a
Via ECF la! Conference is ad
Hon. George B. Daniels March 24, 2021 to May 19, 2021 at oon m

  
 

Southern District of New York CB

United States Courthouse x i i);

500 Pear! St. MAR 2 3 2094! - Y Mok
New York, NY 10007-1312 HOR): Pare —

 

PRAMTaY a

March 18, 2021 ° Pe IN LS

Re: Yan v. Renew Body Wellness Inc. et al
CASE #: 20-cv-09401

Joint Letter Motion for Adjournment of Initial Conference
Dear Your Honor,

We are the counsels representing the Parties in the above matter. Pursuant to Court’s
scheduling order on November 12, 2021, the initial conference is scheduled on March 24,
2021, (Doc. 11)

On January 22, 2021, Court issued Mediation Referral Order. (Doc. 26) Parties have been
actively engaged in discussion with mediator Ms. Mary 0’ Connell. The mediation is
scheduled for April 30, 2021 via Zoom methods.

Since cases under Fair Labor Standard Act often benefits from early settlement, to avoid
the waste of judicial resources, we believe it serves the best interest to adjourn the initial
conference on March 24, 2021.

Therefore, parties jointly request the Court adjourn the conference.

We appreciate the court's attention and time on this matter.

/slJiajing Fan
Jiajing Fan, Esq.
Hang & Associates, PLLC.
136-20 38th Ave., Suite 10G,
Flushing, NY 11354
Phone: 718-353-8588
Email: jfan@hanglaw.com

Attorneys for Defendants

 
